Case 7:20-cr-00939 Document1 Filed on 05/15/20 in TXSD Page 1 of 2

 

 

 

 

 

AO 91 (Rev. 11/11) Criminal Complaint United States District Court
FILED
UNITED STATES DISTRICT COURT :
for the MAY 1 4 2020
Southern District of Texas David J. Bradley, Clerk
United States of America )
3 aed M
>
Saul Sauceda (1974/USA) Case No. \\- QO O
)
)
)
\ _ Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of _ May 14, 2020 in the county of Hidalgo in the
Southem District of Texas , the defendant(s) violated:
. Code Section Offense Description

18 USC § 924(c)(1)(i) Possession of a Firearm in Furtherance of Drug Trafficking

21 USC § 841 Possession with Intent to Distribute a Controlled Substance

21 USC § 846 Conspiracy to Possess with Intent to Distribute a Controlled Substance

This criminal complaint is based on these facts:

See Attachment "A"

@ Continued on the attached sheet.

/s/ Nicholas C. Stott
Complaint authorized by: AUSA Roberto Lopez Complainant’s signature

 

Nicholas C. Stott, HS! Special Agent

Printed name and title

 

Submitted by reliable electronic means, sworn to
and attested to telephonically per Fed. R. Cr. 4.1,
and probable cause found on:

‘Date: SHs [| Zezo oO FDA oI

udge's signature
. McAllen, Texas US. Magistrate Judge J. Scott Hacker
City and state:

— "Printed name and title

 
 

Case 7:20-cr-00939 Document1 Filed on 05/15/20 in TXSD_ Page 2 of 2

Attachment A

On May 14, 2020, Homeland Security Investigation (“HSI”) Special Agents executed a
search warrant at a residence located in Mission, Texas. During the execution of the search
warrant, Special Agents located cocaine wrapping materials, cutting agents, scales, over 60 grams
of cocaine, and a firearm all located in one of the residence’s bedrooms. During the execution of
the search warrant, Agents also encountered one of the occupants, Saul Sauceda (“Sauceda”), at
the residence.

During a post-Miranda interview, Sauceda admitted to being the occupant of the
bedroom where the cocaine was found. Sauceda also admitted to being the owner of the cocaine
and stated he previously purchased the cocaine for further distribution. Sauceda also admitted
that he was in possession of the firearm, which he claimed had been left at the residence by his
brother, Eliud Sauceda (“E. Sauceda”). During the interview, Sauceda also discussed how E.
Sauceda and his wife had been shot at by a group of drug traffickers and how the firearm could
be used for his protection. The events relating to the shooting referenced by Sauceda have been
corroborated by investigative reporting from McAllen PD and federal agencies.

Sauceda also granted Special Agents consent to search his phone. In the phone, Special
Agents located multiple pictures of what appears to be kilogram quantities of cocaine. Metadata
details from the pictures indicate that the pictures were also taken in January of 2020 from the
phone’s camera. Agents also located conversations between Sauceda and E. Sauceda that
occurred on approximately the same dates as the pictures of the kilogram quantities of cocaine.
Within the conversations, Agents located text messages where Sauceda informs E. Sauceda that
it is his turn to protect which he followed by sending a picture of two firearms on a mattress. The
picture of the firearms on the mattress appears to show a lack of furniture or personal effects in
the residence, which is consistent with your Affiant’s experience with stash houses. During the
interview, Sauceda denied that he was protecting cocaine, but rather an illegal gambling
establishment.

5
